In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐1599 
LAURA J. HATCHER, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

BOARD OF TRUSTEES OF SOUTHERN  
ILLINOIS UNIVERSITY, and  
KIMBERLY KEMPF‐LEONARD,  
                                                          Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                          Southern District of Illinois. 
               No. 3:13‐cv‐00407 — Nancy J. Rosenstengel, Judge. 
                                  ____________________ 

       ARGUED NOVEMBER 30, 2015 — DECIDED JULY 14, 2016 
                  ____________________ 
   Before  ROVNER  and  WILLIAMS,  Circuit  Judges,  and  SHAH, 
District Judge. 
   WILLIAMS, Circuit Judge. Dr. Laura Hatcher was denied ten‐
ure  by  Southern  Illinois  University  (SIU),  and  claims  that  it 
was because she is a woman, assisted a student in reporting 

                                                 
 Of the Northern District of Illinois, sitting by designation. 
2                                                       No. 15‐1599 

an incident of sexual harassment by an SIU faculty member, 
and  filed  a  charge  against  SIU  with  the  Equal  Employment 
Opportunity  Commission.  SIU  responds  that  it  denied  Dr. 
Hatcher  tenure  because  she  produced  insufficient  scholar‐
ship. We agree with the district court that Dr. Hatcher did not 
produce evidence from which a jury could conclude that SIU 
was  lying  about  its  reason  for  denying  her  tenure.  We  also 
agree  that  she  was  not  engaging  in  speech  protected  under 
Title  VII  or  by  the  First  Amendment  when  she  assisted  the 
student  with  the  sexual  harassment  report.  But  because  her 
complaint  stated  a  plausible  claim  of  retaliation  under  Title 
VII for filing a charge with the EEOC, we reverse and remand 
the dismissal of that claim. 
                       I. BACKGROUND 
   In July 2006, SIU hired Dr. Hatcher as a non‐tenured assis‐
tant professor in the political science department of the Col‐
lege of Liberal Arts (COLA). Dr. Hatcher was up for tenure 
and promotion to associate professor in September 2011. SIU 
denied  Dr.  Hatcher  tenure  in  March  2012,  and  shortly  after 
terminated her contract. 
    Like at many universities, reviewing candidates for tenure 
at SIU involves a multi‐level process. Candidates are evalu‐
ated first by an external review committee, second by the ten‐
ured faculty and chairperson of their respective departments, 
third by the COLA promotion and tenure committee consist‐
ing of 10 tenured faculty members across departments, fourth 
by the dean of the COLA, and finally by the provost and vice 
chancellor of SIU. At each step, the decision‐makers consider 
the candidate’s scholarship, teaching, and service.  
No. 15‐1599                                                         3 

     About  a  year  before  she  was  up  for  tenure,  Dr.  Hatcher 
assisted a graduate student in the political science department 
in making a complaint to SIU about a faculty member who the 
student claimed was sexually harassing her. Dr. Hatcher tes‐
tified that she believed she was required to help the student 
make the report based on Dr. Hatcher’s job description. 
    Before submitting her tenure dossier, Dr. Hatcher received 
positive annual evaluations. The evaluations from her exter‐
nal reviewers, which were made a part of her dossier, all rec‐
ommended  her  for  tenure.  In  reviewing  her  tenure  dossier, 
the political science department voted 4‐2 in favor of promo‐
tion and tenure for Dr. Hatcher. In light of that vote, the de‐
partment  chair,  Roger  Clinton,  recommended  that  Dr. 
Hatcher receive tenure and promotion. At the next step of the 
process, the COLA committee voted 5‐4 in favor of tenure and 
5‐4  against  promotion.  The  chair  of  the  COLA  committee 
wrote in his letter to the dean of the COLA, Kimberly Kempf‐
Leonard, that the COLA committee recognized Dr. Hatcher’s 
success in teaching and service, but was concerned about her 
lack of academic publications in prestigious political science 
journals.  So  the  COLA  committee  recommended  that  Dr. 
Hatcher receive tenure, but not promotion.  
    After receiving the COLA committee’s recommendation, 
Dean Kempf‐Leonard made her own independent review. In 
November  2011,  Dean  Kempf‐Leonard  sent  a  letter  to  the 
provost, John Nicklow, in which she wrote that while it was a 
difficult decision, Dr. Hatcher “has not demonstrated excel‐
lence in research” and recommended that Dr. Hatcher receive 
neither  tenure  nor  promotion.  Dean  Kempf‐Leonard  found 
that “Dr. Hatcher has a lack of publications in both high‐pro‐
file venues and a lack of publications in mainstream political 
4                                                      No. 15‐1599 

science venues.” However, Dean Kempf‐Leonard also noted 
that Dr. Hatcher’s work was of high quality. After reviewing 
her tenure file, Provost Nicklow also noted Dr. Hatcher’s lack 
of  peer‐reviewed  publications,  and  recommended  against 
awarding her both tenure and promotion.  
    During the same tenure cycle, two male professors in Dr. 
Hatcher’s  department,  Roudy  Hildreth  and  Stephen  Bloom, 
were also considered for tenure and promotion. The political 
science department voted 6‐0 in favor of promotion and ten‐
ure for Dr. Hildreth. Only 3 voted in favor of promotion and 
tenure for Dr. Bloom, 1 voted against tenure, and 2 members 
abstained. The COLA Committee voted 10‐0 in favor of ten‐
ure and promotion for Dr. Bloom, and 10‐0 in favor of tenure 
and 9‐1 in favor of promotion for Dr. Hildreth. Dean Kempf‐
Leonard recommended tenure and promotion for both male 
candidates,  and  the  provost  and  vice  chancellor  adopted 
those recommendations. 
    In  April  2012,  Dr.  Hatcher  filed  a  non‐contractual  griev‐
ance with the University’s Judicial Review Board (JRB). The 
JRB  is  limited  to  procedural  review  of  tenure  decisions.  It 
found  that  Provost  Nicklow  did  not  sufficiently  outline  the 
reasons for denying tenure and promotion to Dr. Hatcher. As 
a remedy, it recommended that Dr. Hatcher be awarded pro‐
motion and tenure. In reviewing the grievance proceedings, 
Chancellor Rita Cheng agreed that the provost should have 
been more specific in his denial, but declined to reverse Dr. 
Hatcher’s denial of tenure. Instead, she ordered Provost Nick‐
low to rewrite his denial letter in greater detail, which he did. 
Chancellor Cheng issued her final decision denying tenure to 
Dr. Hatcher on November 27, 2012. 
No. 15‐1599                                                          5 

    In the meantime, on October 3, 2012, Dr. Hatcher filed a 
charge of discrimination with the Equal Employment Oppor‐
tunity  Commission,  claiming  that  she  was  unfairly  denied 
promotion because of her gender. After the denial became fi‐
nal,  in  April  2013,  Dr.  Hatcher  filed  a  lawsuit  against  SIU, 
Chancellor  Cheng,  and  Dean  Kempf‐Leonard,  claiming  dis‐
crimination and retaliation. The district court granted the de‐
fendants’ motion to dismiss Dr. Hatcher’s Title VII retaliation 
and First Amendment claims. Her remaining claim of gender 
discrimination  was  dismissed  at  summary  judgment.  Dr. 
Hatcher now appeals. 
                          II. ANALYSIS 
    On appeal, Dr. Hatcher argues that the district court erred 
in granting the defendants’ motion to dismiss her Title VII and 
42  U.S.C.  § 1983  retaliation  claims,  abused  its  discretion  in 
denying her motion to reconsider its dismissal of those claims, 
and  erred  in  granting  summary  judgment  for  her  Title  VII 
gender  discrimination  claim.  We  review  the  district  court’s 
dismissal of Dr. Hatcher’s Title VII and § 1983 claims de novo. 
Connick v. Myers, 461 U.S. 138, 148 n.7 (1983). We review the 
denial of Dr. Hatcher’s motion to reconsider under an abuse 
of discretion standard. Gonzalez‐Koeneke v. West, 791 F.3d 801, 
808 (7th Cir. 2015). We review the district court’s grant of sum‐
mary judgment de novo and construe all the evidence in the 
light most favorable to Dr. Hatcher. Gunville v. Walker, 583 F.3d 
979, 985 (7th Cir. 2009). 
   A. Dismissal of Retaliation Claims  
   To survive a motion to dismiss, a claim must be plausible 
rather than merely conceivable or speculative. Ashcroft v. Iqbal, 
556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 
6                                                           No. 15‐1599 

556  (2007).  The  plaintiff  must  include  enough  details  about 
the subject matter of a case to present a story that holds to‐
gether, but the proper question to ask is “could these things 
have happened, not did they happen.” Carlson v. CSX Transp., 
Inc. 758 F.3d 819, 826–27 (7th Cir. 2014) (citing Swanson v. Citi‐
bank, N.A., 614 F.3d 400, 404–05 (7th Cir. 2010)). 
                1. Title VII Retaliation Claim for Filing EEOC 
                Charge Was Sufficiently Pled 
    To  state  a  claim  for  Title  VII  retaliation,  a  plaintiff  must 
plead that she engaged in a statutorily protected activity and 
was subjected to materially adverse actions as a result of that 
activity. Burlington Northern & Santa Fe Ry. v. White, 548 U.S. 
53, 57 (2006). Title VII specifically prohibits retaliation for fil‐
ing a charge with the EEOC. 42 U.S.C. § 2000e‐3(a).  
    Dr.  Hatcher  argues  on  appeal  that  the  district  court  im‐
properly dismissed her Title VII retaliation claims. She says 
her complaint makes out two plausible claims of retaliation: 
first, that she was denied tenure because she assisted a grad‐
uate  student  in  making  a  report  of  sexual  harassment,  and 
second, that she was denied tenure because she filed a charge 
of  employment  discrimination  against  SIU  with  the  EEOC. 
The defendants respond that assisting a graduate student in 
making  a  complaint  of  sexual  harassment  is  not  statutorily 
protected activity under Title VII. They further argue that be‐
cause Dr. Hatcher filed her charge with the EEOC long after 
Dean  Kempf‐Leonard  and  Provost  Nicklow  made  their  rec‐
ommendations to deny her tenure, Dr. Hatcher cannot estab‐
lish causation between a protected activity and a materially 
adverse  action  by  SIU.  Finally,  they  claim  that  the  district 
court was correct to dismiss the retaliation count because Dr. 
Hatcher  failed  to  specifically  plead  that  Chancellor  Cheng’s 
No. 15‐1599                                                                 7 

final tenure decision was retaliation for filing a charge at the 
EEOC. 
    While  Dr.  Hatcher’s  complaint  mentions  in  a  few  places 
that she reported sexual harassment internally on behalf of a 
student and discussed shortcomings of the sexual harassment 
policy,  there  is  no  allegation  in  the  complaint  itself  that  the 
student was an employee of SIU. That omission is crucial for 
Title VII purposes. Under Title VII, an employee must identify 
an  unlawful  employment  practice  that  is  prohibited  by  that 
statute.  42  U.S.C.  § 2000r‐3(a).  Without  this  essential  infor‐
mation, there is no suggestion in the complaint that in sup‐
porting the student, Dr. Hatcher was opposing unlawful em‐
ployment discrimination, and therefore engaging in a statuto‐
rily protected activity.1 See Roots P’ship v. Lands’ End, 965 F.2d 
1411,  1417  (7th  Cir.  1992)  (holding  dismissal  proper  where 
complaint  fails  to  allege  an  essential  element  of  plaintiff’s 
claim.). So the district court properly dismissed that claim.  
    More difficult is the issue of whether Dr. Hatcher properly 
pled  retaliation  on  the  basis  of  her  own  filing  of  an  EEOC 
charge. We have held that a plaintiff must specifically identify 
the protected activity that she alleges was the source of retal‐
iation. Carlson v. CSX Transp., Inc. 758 F.3d 819, 828 (7th Cir. 
2014).  But  the  Supreme  Court  instructed  in  Swierkiewicz  v. 
Sorema that Title VII is not subject to a heightened pleading 
standard.  534  U.S.  506,  513–15  (2002).  Rather,  all  that  is  re‐
quired is a short and plain statement showing the pleader is 

                                                 
1 We have not ruled on whether allegations of retaliation against faculty 

who support students in bringing sexual harassment claims to university 
officials could state a claim for retaliation under Title IX, but Dr. Hatcher 
does not make this argument so we do not address it here. 
8                                                        No. 15‐1599 

entitled to relief. Id. Swierkiewicz survived the Twombly and Iq‐
bal standard of pleading. Luevano v. Wal‐Mart Stores, 722 F.3d 
1014, 1028 (7th Cir. 2013); see also Swanson, 614 F.3d at 404. We 
have also noted that requiring pleading of unknown details 
before discovery would improperly deny plaintiffs the oppor‐
tunity  to  prove  their  claims.  EEOC  v.  Cocentra  Health  Servs., 
Inc., 496 F.3d 773, 781–82 (7th Cir. 2007).  
    Dr.  Hatcher  made  the  following  relevant  factual  allega‐
tions in her complaint: (1) she filed her EEOC charge asserting 
discrimination on the basis of gender on October 3, 2012, (2) 
during his testimony at the JRB hearing on October 12, 2012, 
Provost Nicklow told the panel that Dr. Hatcher had filed a 
charge  of  discrimination,  and  (3)  on  November  27,  2012, 
Chancellor  Cheng  declined  the  JRB’s  recommendation  to 
grant Dr. Hatcher tenure, and instead denied her tenure. After 
making these general factual allegations, the complaint con‐
tains a retaliation count which simply states that “by the con‐
duct described above,” SIU retaliated against Dr. Hatcher for 
engaging  in  a  statutorily  protected  activity.  To  be  sure,  the 
count could have more clearly incorporated the above factual 
allegations. But it is hard to conclude that the complaint was 
so poorly drafted that SIU did not receive notice of facts which 
supported Dr. Hatcher’s claim that SIU retaliated against her, 
and “the intent of the liberal notice pleading system is to en‐
sure  that  claims  are  determined  on  their  merits  rather  than 
through missteps in pleading.” Id. at 779. And SIU could have 
asked for a more definite statement if it truly did not under‐
stand the nature of the allegations against it. See Fed. R. Civ. 
P. 12(e). 
   Dr. Hatcher’s complaint specified a protected activity (fil‐
ing a charge at the EEOC for gender discrimination) and an 
No. 15‐1599                                                                                            9 

adverse employment action (denial of tenure). It further pled 
that SIU retaliated against her for engaging in a protected ac‐
tivity. The short timing between the filing of the charge and 
Chancellor Cheng’s decision, the fact that the Chancellor de‐
clined to act on the JRB’s recommendation, and a lack of other 
allegations  in  the  complaint  which  rule  out  retaliation  as  a 
cause for the decision, all take Dr. Hatcher’s retaliation claim 
from the realm of the possible into the realm of plausible. See 
Twombly, 550 U.S. at 556. While Chancellor Cheng may very 
well have made her decision without any retaliatory motive, 
this is precisely the type of factual question which entitles a 
plaintiff to discovery. So we find that the district court erred 
in dismissing the complaint for failure to state a claim of Title 
VII  retaliation,  and  remand  that  claim  for  further  proceed‐
ings.                                                                                                                                                    
                       2. First Amendment Retaliation Claim 
                       Properly Dismissed 
    Dr. Hatcher next argues that the district court erred in dis‐
missing her claim that SIU retaliated against her for engaging 
in protected speech under the First Amendment by speaking 
on behalf of a student about sexual harassment. SIU responds 
that  Dr.  Hatcher’s  speech  was  not  protected  under  the  First 
Amendment  because  she  made  it  pursuant  to  her  employ‐
ment.  
    In order for a public employee to make out a claim of First 
Amendment retaliation against a government employer, the 
employee must first establish that he or she was engaging in 
protected speech. “The threshold inquiry is whether the em‐
ployee was speaking as a citizen; only then do we inquire into 
the  content  of  the  speech.”  Spiegla  v.  Hull,  481  F.3d  961,  965 
(7th  Cir.  2007).  When  a  public  employee  speaks  on  matters 
10                                                       No. 15‐1599 

pursuant to employment duties, that speech is not protected 
under the First Amendment. Garcetti v. Ceballos, 547 U.S. 410, 
422 (2006). This is because “restricting speech that owes its ex‐
istence  to  a  public  employee’s  professional  responsibilities 
does  not  infringe  on  any  liberties  the  employee  might  have 
enjoyed as a private citizen.” Id. A mere speculative possibil‐
ity that an employee speaks as a citizen is no longer enough 
to  satisfy  federal  notice  pleading  requirements.  Abcarian  v. 
McDonald,  617  F.3d  931,  937  (7th  Cir.  2010).  So  Dr.  Hatcher 
needed  to  plead  specific  facts  that  plausibly  suggested  her 
speech was not made pursuant to her faculty role, but rather 
was made in her capacity as a private citizen.  
    Dr. Hatcher argues she spoke as a citizen because of the 
absence  of  mandatory  reporting  requirements  for  her  posi‐
tion. But “the listing of a given task in an employee’s written 
job description is neither necessary nor sufficient to demon‐
strate that conducting the task is within the scope of the em‐
ployee’s professional duties.” Garcetti, 547 U.S. at 424–25. We 
instead take a “practical approach” to determining whether 
an employee’s speech is pursuant to her employment. Id.; see 
also McCardle v. Peoria Sch. Dist. No. 150, 705 F.3d 751, 754 (7th 
Cir. 2013) (“the question of whether speech is ‘pursuant to’ a 
public employee’s duties is not answered by mere reference to 
the  definitions  of  the  speaker’s  legal  obligations  or  job  de‐
scription”); Mills v. City of Evansville, 452 F.3d 646, 648 (7th Cir. 
2006) (employee speech unprotected because it contributed to 
formation  and  execution  of  an  official  policy);  cf.  Morales  v. 
Jones, 494 F.3d 590, 598 (7th Cir. 2007) (statements a police of‐
ficer  made  pursuant  to  deposition  subpoena  were  not  em‐
ployee speech because he was not employed to give deposi‐
tions).  
No. 15‐1599                                                         11 

    Employees’ unsolicited reports of misconduct can be diffi‐
cult  to  view  as  part  of  their  employment  duties,  since  their 
employers  would  often  prefer  that  they  keep  quiet.  But  we 
have  rejected  the  notion  that Garcetti applies only to speech 
expressly commanded by an employer. Fairley v. Andrews, 578 
F.3d 518, 523 (7th Cir. 2009). Instead, we have repeatedly held 
that an employee’s speech about misconduct affecting an area 
within  her  responsibility  is  considered  pursuant  to  her  em‐
ployment  even when she is not strictly required to make it. 
See  Vose v. Kliment, 506 F.3d  565, 570  (7th Cir. 2007) (finding 
that  while  sergeant  went  “above  and  beyond”  in  reporting 
misconduct of detectives not under his supervision, it was not 
beyond his official duty to ensure security and property of his 
unit’s  operations);  Tamayo  v.  Blagojevich,  526  F.3d  1074,  1091 
(7th  Cir.  2008)  (agency  administrator  had  a  duty  to  see  law 
was administered properly, which encompassed duty to bring 
alleged wrongdoing within agency to relevant public author‐
ities); McArdle, 705 F.3d at 754 (7th Cir. 2013) (school official 
speaking  about  predecessor  and  superior’s  misconduct  was 
speech about matters that directly affected her area of respon‐
sibility). 
    Dr. Hatcher’s complaint first alleges that she was a man‐
dated reporter of sexual harassment. It goes on to allege that 
“Hatcher told Kempf‐Leonard that female students subjected 
to sexual harassment came to her because she (Hatcher) was 
the senior female faculty in the Department.” Based on these 
allegations, SIU filed a motion to dismiss the claim, arguing 
that Hatcher essentially admitted that she considered the re‐
port of sexual harassment to Dean Kempf‐Leonard to be part 
of her faculty duties. In her response to SIU’s motion to dis‐
miss, Hatcher changed course, asserting for the first time that 
she mistakenly believed that she was a mandated reporter at 
12                                                      No. 15‐1599 

the  time  she  discussed  sexual  harassment  issues  with  Dean 
Kempf‐Leonard, but that Dean Kempf‐Leonard knew that she 
was not required to make such a report. 
    In Heffernan v. City of Paterson, decided after oral argument 
in this appeal, the Supreme Court ruled that the government 
could be liable for demoting an employee based on the em‐
ployer’s  mistaken  belief  that  the  employee  engaged  in  pro‐
tected  political  activity.  136  S.  Ct.  1412,  1419  (2016).  Dr. 
Hatcher appears to make an inverted argument: SIU knew her 
speech was protected, and so it violated her rights, even if at 
the time she made the speech, she believed she made it in the 
course of her employment duties. But Heffernan does not ap‐
ply  here  because  beliefs  about  whether  Dr.  Hatcher  was  a 
mandated  reporter  do  not  determine  whether  her  speech  is 
protected. 
    Rather,  Dr.  Hatcher  must  provide  a  plausible  basis  for 
speaking  as  a  citizen  and  not  an  employee  of  SIU.  Her 
amended  complaint  fails  to  do  this.  She  nowhere  explains 
why she felt compelled to report the misconduct apart from 
the fact that she was a professor at SIU and she believed it was 
her  job  to  do  so.  Because  Dr.  Hatcher’s  amended  complaint 
indicates her speech was made pursuant to her faculty role, 
and she failed to make any factual allegations indicating oth‐
erwise, Garcetti bars her retaliation claim. Abcarian, 617 F.3d at 
938.  
    Dr. Hatcher also argues that the district court abused its 
discretion by denying her motion to reconsider the dismissal 
of her retaliation claims. She argued in that motion that the 
district court should have permitted her to amend her com‐
plaint, rather than dismissing it with prejudice for failure to 
state a claim. Fatal to Dr. Hatcher’s motion to reconsider was 
No. 15‐1599                                                        13 

her failure to explain how an amended complaint would cure 
the  deficiencies  in  her  original  complaint.  Gonzalez‐Koeneke, 
791 F.3d at 808. Even on appeal, Dr. Hatcher has not explained 
how she would plead additional facts that demonstrate that 
SIU had any reason to believe she was speaking as a citizen, 
and not an employee, when she reported sexual misconduct 
and  noted  shortcomings  in  the  harassment  policy.  And  she 
also failed to attach an amended complaint or otherwise clar‐
ify her student’s employment status with SIU for Title VII pur‐
poses. The district court did not abuse its discretion. 
   B.  Summary Judgment Proper for Title VII Gender Dis‐
   crimination Claim 
     Finally, Dr. Hatcher argues that the district court erred in 
granting summary judgment to SIU on her Title VII claim of 
gender discrimination. A plaintiff can survive summary judg‐
ment on a Title VII gender discrimination claim by providing 
either direct or indirect evidence of discrimination. Morgan v. 
SVT, LLC, 724 F.3d 990, 995 (7th Cir. 2013). Under the direct 
method,  a  plaintiff  can  provide  a  convincing  mosaic  of  cir‐
cumstantial  evidence  that  allows  a  jury  to  infer  intentional 
discrimination by a decision‐maker. Phelan v. Cook Cnty., 463 
F.3d  773,  779  (7th  Cir.  2006).  Such  circumstantial  evidence 
could  include  (1)  suspicious  timing,  ambiguous  statements, 
or  comments  directed  at  other  employees  in  the  protected 
group, (2) evidence, statistical or otherwise, that similarly sit‐
uated  employees  outside  of  the  protected  group  systemati‐
cally  received  better  treatment,  or  (3)  evidence  that  the  em‐
ployer’s stated reason for the differential treatment is unwor‐
thy of  belief. Rudin v. Lincoln  Land Cmty.  Coll., 420 F.3d 712, 
720–21 (7th Cir. 2005). If the plaintiff can “assemble from var‐
ious  scraps  of  circumstantial  evidence  enough  to  allow  the 
14                                                              No. 15‐1599 

trier  of  fact  to  conclude  discrimination  occurred,  then  sum‐
mary judgment for the defendant is not appropriate.” Muham‐
mad v. Caterpillar, Inc., 767 F.3d 694, 700 (7th Cir. 2014). 
     Under the indirect method, an employee must show that 
she is a member of a protected class, she was qualified for ten‐
ure, she was denied tenure, and a similarly situated applicant 
outside the protected class was granted tenure. Sun v. Bd. of 
Trustees  of  Univ.  of  Ill.,  473  F.3d  799,  812  (7th  Cir.  2007).  If  a 
plaintiff succeeds in establishing these four elements, the bur‐
den shifts to the employer to articulate a legitimate non‐dis‐
criminatory reason for the adverse employment action. And 
if it is able to do so, the plaintiff must then produce evidence 
showing that the stated reason is merely pretext for a discrim‐
inatory motive. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 
802 (1973). To create a triable issue of pretext, a plaintiff must 
present  evidence  suggesting  that  her  employer  is  dissem‐
bling.  O’Leary  v.  Accretive  Health,  Inc.,  657  F.3d  625,  635  (7th 
Cir. 2011). “An inquiry into pretext requires that we evaluate 
the honesty of the employer’s explanation, rather than its va‐
lidity or reasonableness.” Hill v. Tangherlini, 724 F.3d 965, 968 
(7th Cir. 2013). 
    Nothing  in  Title  VII  bans  outright  an  employer’s  use  of 
subjective evaluation criteria, and differences in qualifications 
between job candidates, on their own, cannot be evidence of 
discrimination unless those differences are so favorable to the 
plaintiff that there can be no dispute among reasonable per‐
sons of impartial judgment that the plaintiff was clearly better 
qualified  for  the  position  at  issue.  Millbrook  v.  IBP,  Inc.,  280 
F.3d 1169, 1176, 1179 (7th Cir. 2002), but see David v. Caterpillar, 
Inc., 324 F.3d 851, 863 (7th Cir. 2003) (clarifying that Millbrook 
is not controlling when plaintiff offers additional evidence of 
No. 15‐1599                                                               15 

discrimination).  In  the  academic  context,  we  have  held  that 
scholars are in the best position to make the highly subjective 
judgments reviewing scholarship and tenure. Farrell v. Butler 
Univ., 421 F.3d 609, 616 (7th Cir. 2005); see also Namenwirth v. 
Bd. of Regents, 769 F.2d 1235, 1242 (7th Cir. 1985) (“Mere qual‐
ification [for a job] depends on objective measures … but ten‐
ure requires something more; it requires the department be‐
lieve that the candidate have a certain amount of promise.”). 
We have noted that 
        Because  so  many  factors  influence  the  tenure 
        process and because statistical inferences of dis‐
        crimination are difficult to draw when there is 
        only a small number of observations … it can be 
        difficult to infer the presence of an invidious in‐
        fluence such as the sex of a candidate merely by 
        comparing  successful  and  unsuccessful  tenure 
        applicants.  
Blasdel v. Northwestern Univ., 687 F.3d 813, 817 (7th Cir. 2012). 
But “faculty votes should not be permitted to camouflage dis‐
crimination,  even  the  unconscious  discrimination  of  well‐
meaning  and  established  scholars.”  Namenwirth,  769  F.2d  at 
1243;  see  also  Novak  v.  Bd.  of  Trs.,  777  F.3d  966,  976  (7th  Cir. 
2015)  (“Congress  did  not  intend  that  institutions  of  higher 
learning  enjoy  immunity  from  the  Nation’s  anti‐discrimina‐
tion statutes.”). 
    Dr. Hatcher argues that the evidence in her case is suffi‐
cient under both the direct and indirect methods of proof. The 
two  methods  are  somewhat  intertwined,  because  evidence 
that an employer’s reasons for denying tenure are unworthy 
of belief can serve both as circumstantial evidence under the 
16                                                       No. 15‐1599 

direct method and as evidence of pretext to rebut a proffered 
legitimate motive under the indirect method.  
    To support both theories, Dr. Hatcher points to the follow‐
ing  evidence:  (1)  the  similarity  of  her  publication  record  to 
male colleagues who received tenure, (2) testimony from de‐
partment colleagues that she should have been promoted and 
was treated unfairly, (3) an email from the Executive Commit‐
tee  Chair  of  the  COLA  committee  to  Dean  Kempf‐Leonard 
stating that “Bloom and Hatcher were much more close than 
the  vote,  something  is  going  on  with  the  Bloom  vote  in  the 
department,” (4) Dr. Hatcher’s contention that Dean Kempf‐
Leonard “cherry‐picked” seemingly negative comments from 
external  reviewers  for  Dr.  Hatcher’s  tenure  review,  and  did 
not do the same for her male colleagues, (5) testimony from 
Dean Kempf‐Leonard that she ignored Dr. Hatcher’s attempts 
to correct factual errors in her denial letter, and (6) the politi‐
cal  science department  operating  paper  which  recommends 
that a tenure candidate’s scholarship should be judged by the 
department. Dr. Hatcher argues that these facts point to a tri‐
able issue of the true motivations behind Dean Kempf‐Leon‐
ard’s recommendation against tenure. 
    The problem with Dr. Hatcher’s argument is that none of 
the above evidence points to a lie by Dean Kempf‐Leonard, or 
by  extension,  SIU,  about  the  reason  she  was  denied  tenure. 
Particularly problematic for her is that Dean Kempf‐Leonard’s 
recommendation  was  based  in  large  part  on  the  findings  of 
the COLA Committee, which Dr. Hatcher does not appear to 
contend  were  discriminatory.  Dr.  Hatcher’s  tenure  vote  was 
more divided than her comparators, so she cannot argue she 
was  clearly  better  qualified  for  the  position  at  issue.  And 
while  some  colleagues  expressed  frustration  and  suspicion 
No. 15‐1599                                                       17 

about Dean Kempf‐Leonard’s decision to recommend against 
tenure, none provided testimony that pointed to dissembling 
by SIU. Their testimony is the type of subjective disagreement 
with a tenure decision that we have found insufficient to sup‐
port a claim of discrimination.  
    It is possible that the dean and provost were harder on Dr. 
Hatcher  than  on  her  male  colleagues  during  tenure  review, 
and some of her colleagues seemed to think that was the case. 
It should not be a source of pride for SIU that Dr. Hatcher is 
the first woman to be considered for tenure in the political sci‐
ence  department  in  almost  20  years.  The  subjectivity  of  the 
tenure review process can obscure bias, making it exceedingly 
difficult  to  address  entrenched  inequalities  which  not  only 
have a negative impact on female faculty with tenure aspira‐
tions, but also on the institutions of higher learning that are 
deprived of their contributions. However, Title VII only per‐
mits us to go so far in addressing this problem; in order for a 
plaintiff to prevail at summary judgment, she cannot simply 
show she was treated differently. She must provide evidence 
that  creates  a  material  dispute  over  whether  the  reason  her 
employer gives for the differential treatment is unworthy of 
belief. We see no evidence from which a reasonable jury could 
draw that conclusion here. So the district court did not err in 
granting summary judgment to SIU on the gender discrimi‐
nation claim. 
                       III. CONCLUSION 
   For the foregoing reasons, we AFFIRM  in part,  REVERSE in 
part and REMAND  for proceedings consistent with this opin‐
ion.